Order entered November 30, 2016




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-16-00713-CR

                            BRIAN EVAN WALKER, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 397th Judicial District Court
                                 Grayson County, Texas
                             Trial Court Cause No. 066232

                                          ORDER
       Before the Court is appellant’s November 23, 2016 unopposed second motion to extend

time to file appellant’s brief. Appellant’s motion is GRANTED. Appellant’s brief shall be filed

by December 16, 2016.


                                                     /s/   LANA MYERS
                                                           JUSTICE